Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143121-2 & (15)                                                                                      Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  TIMOTHY CARLSON, RANDALL and                                                                             Mary Beth Kelly
  LINDA KOLODZIEJSKI, WILLIAM                                                                              Brian K. Zahra,
  and BEVERLY GLASSON, DAVID                                                                                          Justices
  and KRISTIN ABRAHAM, DENNIS D.
  MARLOWE, DENNIS and TRACY
  HIGHT, TED DOBEK, CAROLYN
  KUPIEC, FREDERICK and MICHELLE
  CROSS, SANDRA POWERS, DANIEL G.
  OLIVARES, FRANCESCO and PAMELA
  SIMONE, GARY POTAPSHYN, GERALD
  KOWALSKI, and FRANK VITALE,
             Plaintiffs-Appellees,
  v                                                                 SC: 143121-2
                                                                    COA: 299577; 299587
  CITY OF WARREN,                                                   Macomb CC: 2000-01823-CZ
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the April 29, 2011 and May 2, 2011 orders of the Court of
  Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for consideration, as on leave
  granted, of the issue raised in Court of Appeals Docket No. 299577, whether any of the
  class members’ claims are barred by the three-year period of limitation set forth in MCL
  600.5805(10); and the issue raised in Court of Appeals Docket No. 299587, whether the
  defendant has a due process right to defend against the plaintiffs’ individual claims of
  causation and damages in this class action and/or whether there are due process
  implications to the process of statistical “extrapolation” to be drawn from the testimony
  of the plaintiffs’ expert witnesses. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should now be
  reviewed by this Court.

         CAVANAGH, J., not participating due to a familial relationship with counsel of
  record.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2012                      _________________________________________
         h0321                                                                 Clerk